Curia.

Let the costs be re-taxed ; the whole to be included in one bill, and but one taxation to be charged; the Clerk’s fees to be allowed and included in the bill, according to the rule in Boyce v. Thompson, (20 John. 274.) We allow bút one fee to the attorney, one fee to counsel, and one brief, one copy of costs, one notice of taxation, and one attendance, one service of rule, and one power to demand costs. It is true, that Jackson v. Keller was the case of a motion granted; but the principle is the same, whether the costs be on granting or denying the motion. If it be plain, in either case, that one set of affidavits is sufficient, no more should be allowed.
Rule accordingly.